internal_revenue_service department of the treasury u ll washington dc i a q yo f208 g contact person telephone number in refe we we date op e ep t jan ‘attn legend state a empioyer m group b employees plan x proposed ordinance r dear this is in response to a ruling_request dated date submitted on your behalf by your authorized representative concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to pian x including contributions to purchase additional service_credit the following facts and representations have been submitted employer m a political_subdivision of state a has been a participating employer in plan x a qualified_pension plan under sec_401 of the code plan x is also a governmental_plan as defined in code sec_414 ail participants are required to contribute a specified percentage of their compensation to plan x request the service concluded that such contributions meet the requirements of sec_414 of the code in a prior ruling employer m’s employees are mandatory participants in plan x unless they are covered by another retirement_system or qualify for certain exemptions provided to certain types of employees eg temporary employees participation in plan x is in lieu of social_security and provides the covered_employee with retirement disability and survivor benefits through a funded plan funding for plan x is provided by both employee and employer contributions pursuant to the terms set forth in state a’s statute employees may purchase additional service_credit by payroll deduction in accordance with the foregoing statute employer m has proposed to enact ordinance r which will become effective upon a favorable ruling from the internal_revenue_service sec_1 of proposed ordinance r provides that any election by the employee to have his or her payroll deductions purchase service_credit under plan x must comply with state a’s statute governing pickup contributions and must be irrevocable sec_2 and of the proposed ordinance r provide that employer m shail pay the pick-up amount directly to plan x in lieu of such payment being made by the employee in addition sec_5 of proposed ordinance r provides that the pickup shall be mandatory for the covered_employee until the earlier of termination of employment or the completion of all required_payments for the service_credit further sec_5 of proposed ordinance r states that no covered_employee shall have the option of choosing to receive the picked up amounts directly instead of having them paid_by employer m to plan x for purposes of the internal_revenue_code such picked-up contributions shall be treated as employer contributions within the meaning of sec_414 of the code based on the aforementioned facts you request the following rulings that amounts picked up by employer m on behalf of the group b employees pursuant to proposed ordinance r although designated as employee contributions will be treated as employer contributions for federal_income_tax purposes that amounts picked up by employer m pursuant to proposed ordinance r are excluded from the gross_income of the group b employees for federal_income_tax purposes that amounts picked up by employer m will not constitute wages from which federal income taxes must be withheld sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer schoo district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are exciudable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this request proposed ordinance r if adopted as proposed would satisfy the criteria set forth in revrul_81_35 and revrul_81_36 it provides that employer m will make contributions in lieu of contributions by group b employees and that the employees may not elect to receive such contributions directly e n o j accordingly we conclude with respect to ruling requests number sec_1 and that the amounts picked up by employer m on behalf of the group b employees who participate in pla x shall be treated as employer contributions and will not be inciudible in the employees’ gross_income in the year in which such amounts are contributed for federal_income_tax treatment these amounts will be includible in the gross_income of the employees or their beneficiaries only in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer m because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x these rulings apply only if the effective date for the commencement of any proposed pick up as specified in proposed ordinance r cannot be any earlier than the later of the date proposed ordinance r is signed into law or the date it is put into effect in addition these rulings are contingent upon the adoption of proposed ordinance r as contained in your correspondence dated date for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 a t k o a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office sincerely yours signed d0yus b flotd joyce e floyd chief employee_plans technical branch enclosures copy of this letter deleted copy notice
